225 U.S. 302 (1912)
HOOKER
v.
KNAPP ET AL., MEMBERS OF THE INTERSTATE COMMERCE COMMISSION.
EAGLE WHITE LEAD COMPANY
v.
INTERSTATE COMMERCE COMMISSION.
Nos. 773, 774.
Supreme Court of United States.
Argued January 11, 1912.
Decided June 7, 1912.
APPEALS FROM THE UNITED STATES COMMERCE COURT.
Mr. Francis B. James for appellants.
Mr. P.J. Farrell for the Interstate Commerce Commission.
Mr. R. Walton Moore for Cincinnati, New Orleans & Texas Pacific Railway Company.
*305 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The appellants in these cases originally applied to the Interstate Commerce Commission for reduction of the maximum rates between Cincinnati and Chattanooga from the 76 c. schedule to a 60 c. schedule. The Commission refused to make the full extent of this reduction. Thereupon the respective parties filed bills in the Commerce Court demanding that the Commission's order be "suspended, set aside, annulled, and declared void and of no effect" and that the individual defendants and the Commission be required by mandatory injunction to set aside and annul the said order, that the case be reopened, and the complainants given further relief. The two bills were consolidated. The individual defendants, the Commission, and the Railroad Company all demurred to the bill on the merits. The United States moved to dismiss on the ground that the court had no jurisdiction. The court took jurisdiction, but dismissed on the merits. These appeals were then prosecuted. The cases are, in all respects, controlled by the opinion announced and ruling made in the Procter & Gamble Case, this day decided *306 (ante, p. 282) and for the reasons in that case stated, these cases must be and are remanded, with directions to dismiss for want of jurisdiction, and
It is so ordered.